Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
-Group I, claim(s) 8-10 classified in B05C19/008 drawn to a thermal spray nozzle wherein the fluid introduction port is at a same position in the axis direction as the powder introduction port; or
-Group II, claim(s) 5-6 classified in C23C4/129 drawn to a thermal spray nozzle wherein the fluid introduction port is disposed at a closer to the downstream side than the formation position of the powder introduction port.
In addition if Group II, is elected a further restriction is required
 -Group II-a, claim 5 classified in C23C4/129 drawn wherein the fluid introduction port is disposed to be orthogonal to the main flow passage; or 
-Group II-b, claim 6 classified in C23C4/129 drawn wherein the fluid introduction port is disposed to be inclined in a direction toward the downstream side of the main flow passage from the upstream end of the main flow passage.

-Group III, claim(s) 1-3, and 5-13 classified in C23C4/129 drawn to a thermal spray nozzle; or
-Group IV, claim(s) 14 classified in C23C24/10 drawn to a thermal spray device.
				Lack of Unity
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity of Invention  “a priori”
The technical feature shared by each invention is: “ a thermal spray nozzle comprising a nozzle body having a main flow passage that has a plasma flame formed therein in a direction toward a downstream side from an upstream end disposed on one side in an axis direction, and extending along an axis;
a powder introduction port that is disposed in a portion of the nozzle body located the downstream side from the upstream end and introduces thermal spray powder from a radially outer side of the nozzle body to the plasma flame; and
a fluid introduction port that is disposed at a position closer to the downstream side than a formation position of the powder introduction port in the nozzle body or at a same position in the axis direction as the powder introduction port in the nozzle body, and introduces working fluid into the main flow passage from the radially outer side of the nozzle body,
wherein the working fluid is air, and 
a priori. (See MPEP 1850, Section II-“Determination of Unity of Invention” )
Unity of Invention “a posteriori ”
The inventions of the Groups I-IV lack the same or corresponding technical feature which defines a contribution over the prior art based on a review of JP-2010149095 to Tocalo et al (hereinafter TOCALO) and US Pat. Pub. No. 20110143041 A1 to Layman et al (hereinafter Layman).
 The cited reference appears to demonstrate that the claimed technical feature does not define a contribution which each of the inventions, considered as a whole, makes over the prior art. Accordingly, the prior art of the record supports restriction of the claimed subject matter in the groups as mentioned immediately above.
Layman teaches a thermal spray nozzle (100) comprising a nozzle body having a main flow passage that has a plasma flame (180) formed therein in a direction toward a downstream side from an upstream end disposed on one side in an axis direction, and extending along an axis;
a powder introduction port (170) that is disposed in a portion of the nozzle body located the downstream side from the upstream end and introduces thermal spray powder from a radially outer side of the nozzle body to the plasma flame; and
a fluid introduction port (170) that is disposed at a same position in the axis direction as the powder introduction port in the nozzle body, and introduces working fluid into the main flow passage from the radially outer side of the nozzle body,
wherein the working fluid is air, and 

As a result, there is no “special technical feature” linking groups I and II which defines a contribution over the prior art. Unity of invention is lacking a posteriori.
Unity only exists when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding claimed special features which defines a contribution over the prior art. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was made to Michael Hupport on February 24, 2021 to request a provisional election to the above restriction requirement, but did not result in an election being made over the telephone.
				Summary
Unity of invention is lacking a posteriori. No shared technical feature defines a contribution over the prior art. Restriction is proper between Groups I-VI.
Claims 1-14 are subject to a restriction requirement. No claims are allowed. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARL KURPLE/Primary Examiner
Art Unit 1717